Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered. Claim 1, 2, 6-10, 14, 15 are amended. Claims 1-20 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    219
    739
    media_image1.png
    Greyscale

Examiner disagrees:  In Harviainen, the based on the position of AR objects, the occluded objects (FIG. 112) are removed from the AR contents as shown in FIG. 1. The AR content server 108 then modifies the AR content by removing the occluded objects. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption. ([0058]-

Applicant argues: 

    PNG
    media_image2.png
    151
    725
    media_image2.png
    Greyscale

Examiner disagrees: As explained above, Harviainen teaches compressing un-occluded objects. Applicant arguments are based on invalid presumption.

The rest of arguments are based on arguments above, thus are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 2, 6, 9, 10, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0371073 A1 to Harviainen in view of US Patent Publication No. 2012/0155769 A1 to Yokomitsu et al.
Regarding claim 1, Harviainen discloses 
A method (Harviainen, Abstract) comprising: 
receiving, by a server, a request for a rendered image of augmented reality (AR) content (Harviainen, para. [0007], disclosing sending a request for an AR content stream to a server, para. [0047], disclosing the AR client sends a content request, para. [0048], disclosing the request is sent to the AR content server and indicates the specific content to user has selected), wherein the AR content comprises a first AR object and the request comprises a real world distance between a client device and a real world location corresponding to an intended placement location of the first AR object within a real world scene captured by the client device (Harviainen, para. [0006], disclosing the system may process several elements of the AR content with different display locations and may send to the AR display device only those elements with positions that are not obstructed by physical objects, from the perspective of the AR display device, the AR element may be a portion of an AR object or video, such that unobscured portions of that object or video are sent to the client while obscured portions are not sent, indicating the elements not obstructed and/or the unobscured portions of the object or video can correspond to a first AR object, para. [0007], disclosing obtaining a digitally reconstructed three-dimensional (3D) environment of an AR viewing location, detecting an object in the digitally reconstructed 3D environment, determining a depth and a geometry of ; 
rendering, by the server and based on receiving the request, the image of the AR content, wherein one or more portions of the image comprise the first AR object (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce ; 
compressing, by the server, the image of the AR content (Harviainen, para. [[0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.” The AR content with the character 110 are compressed and sent to the user 100.), and sending, by the server, the compressed image of the AR content for delivery to the client device (Harviainen, para. [[0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is .
However, Harviainen does not expressly disclose selecting, by the server, a first compression factor for the first AR object, wherein the first compression factor is selected from a plurality of compression factors based on the real world distance between the client device and the real world location corresponding to the intended placement location of the first AR object; wherein the one or more portions of the image corresponding to the first AR object are compressed based on the first compression factor.
On the other hand, Yokomitsu discloses selecting a first compression factor for the first object, wherein the first compression factor is selected from a plurality of compression factors based on the real world distance between the client device and the real world location corresponding to the location of the first object (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to the first compression factor for the first object, which is selected from a plurality of compression factors based on the distance of the target object from the camera as the real world distance between the camera corresponding to the client device and the real world location corresponding to the location of the target object as the first object); compressing the image, wherein the one or more portions of the image corresponding to the first object are compressed based on the first compression factor (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the image is compressed where in the divided region image corresponding to the first object is compressed based on the corresponding compression rate as the first compression factor). Because Harviainen discloses the AR content server compresses the AR content, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR objects in the AR content based on the distance between the client device and intended placement location of the AR objects and compressing the image corresponding to the AR content according to the compression rate for portions of the image corresponding to the AR object.
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen with Yokomitsu to compress the AR content based on distance of AR objects. The suggestion/motivation would have been to greatly reduce the amount of data in low-quality regions and maintain the quality of high-quality regions, as suggested by Yokomitsu (see Yokomitsu, Abstract).
 
Regarding claim 2, Harviainen in view of Yokomitsu discloses the method of claim 1, wherein the one or more portions of the image comprising the first AR object are rendered from a perspective of a virtual camera (Harviainen, para. [0012], disclosing the type of AR content is immersive video and the depth and geometry of the at least one real-world object is .

Regarding claim 6, Harviainen in view of Yokomitsu discloses the method of claim 1 further comprising: determining, by the server and based on the real world distance between the client device and the real world location, a relative depth for the one or more portions of the image comprising the first AR object (Harviainen, para. [0012], disclosing the type of AR content requested is immersive video and the information indicating the depth and the geometry of the at least one real-world object is formatted as a spherical depth map of the real-world AR viewing location, para. [0053], disclosing the immersive video has associated depth information, comparing depth values of the immersive video to depth values of the environment relative to the tracked camera pose, indicating the depth values of the immersive video compared to the depth values of the environment relative to the tracked camera pose can correspond to relative depth for the immersive video as the one or more portions of the image corresponding to the first AR object determined by the AR content server based on the depth values of the environment including the real world distance between the client device , wherein selecting the first compression factor for the first AR object comprises: selecting, for each of the one or more portions of the image comprising the first AR object, one of the plurality of compression factors based on the relative depth determined for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to the first compression factor for the first object, which is selected from a plurality of compression factors based on the distance of the target object from the camera corresponding the relative depth for the portion from the camera), and wherein each portion of the image comprising the first AR object is compressed based on the compression factor selected for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the image is compressed where in the divided region image corresponding to the first object is compressed based on the corresponding compression rate as the first compression factor. Because Harviainen discloses the AR content server compresses the AR content, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR objects in the AR content based on relative depth of the portion corresponding to the distance from the camera to the AR objects 

Regarding claim 9, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 9. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 10, it recites similar limitations of claim 2 but in a system form. The rationale of claim 2 rejection is applied to reject claim 10. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 14, it recites similar limitations of claim 6 but in a system form. The rationale of claim 6 rejection is applied to reject claim 14. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 17, Harviainen discloses 
A method (Harviainen, Abstract) comprising: 
receiving, by a server, a request for a rendered image of an AR scene comprising one or more AR objects (Harviainen, para. [0006], disclosing at least a first element of AR content (such as a video or an AR object), para. [0007], disclosing sending a request for an AR content stream to a server, para. [0047], disclosing the AR client sends a content request, para. [0048], disclosing the request is sent to the AR content server and indicates the specific content to user has selected), wherein the request comprises a real world distance between a client device and an intended placement location of the AR scene within a real world scene captured by a client device (Harviainen, para. [0006], disclosing the system may process several elements of the AR content with different display locations and may send to the AR display device only those elements with positions that are not obstructed by physical objects, from the perspective of the AR display device, the AR element may be a portion of an AR object or video, such that unobscured portions of that object or video are sent to the client while obscured portions are not sent, para. [0007], disclosing obtaining a digitally reconstructed three-dimensional (3D) environment of an AR viewing location, detecting an object in the digitally reconstructed 3D environment, determining a depth and a geometry of the object, sending a request for an AR content stream to a server, the request including information indicating the depth and geometry of the object, para. [0012], disclosing the type of AR content requested is immersive video and the information indicating the depth and the geometry of the at least one real-world object is formatted as a spherical depth map of the real-world AR viewing location, para. [0044], disclosing the AR client device reconstructs a digital model of the present 3D environment, indicating the immersive video can correspond to the AR scene comprising AR elements as AR objects and the request comprises the depth map of the real-world AR viewing ; 
rendering, by the server and based on receiving the request, an image of the AR scene comprising the one or more AR objects (Harviainen, para. [0006], disclosing the system may process several elements of the AR content with different display locations and may send to the AR display device only those elements with positions that are not obstructed by physical objects, from the perspective of the AR display device, the AR element may be a portion of an AR object or video, such that unobscured portions of that object or video are sent to the client while obscured portions are not sent, indicating the elements not obstructed and/or the unobscured portions of the object or video can correspond to a first AR object, para. [0007], disclosing sending a request for an AR content stream to a server, para. [0050], disclosing the AR content server receives the AR content request from the AR client and fetches the requested content, the AR content server then modifies the requested AR content to remove redundant data, removing all the elements from the content that are occluded by real world elements); 
determining, by the server and based on a real world distance between a client device and an intended placement location of the AR scene, relative depth information for one or more portions of the one or more AR objects (Harviainen, para. [0012], disclosing the type of AR content requested is immersive video and the information indicating the depth and the ; 
compressing, by the server, the image of the AR scene comprising the one or more AR objects (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.”), 
and sending, by the server, the compressed image of the AR scene comprising the one or more AR objects for delivery to the client device (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a .
However, Harviainen does not expressly disclose determining, by the server and based on the relative depth information for the one or more AR objects, an average depth for one or more portions of the image; selecting, by the server, one of a plurality of compression factors for each of the one or more portions of the image based on the average depth determined for the portion; wherein the one or more portions of the image are each compressed based on the compression factor selected for the portion; 
On the other hand, Yokomitsu discloses determining, by the server and based on the relative depth information for the one or more objects, an average depth for one or more portions of the image (Yokomitsu, para. [0039], disclosing the compression rate is changed according to the distance from the camera to the target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, para. [0093], disclosing measuring distance between a target present within an imaging region and the camera section, para. [0094], disclosing dividing an image into a plurality of regions including different targets, images for which the distance differs are divided into different regions, para. [0097], disclosing setting the compression rate of each region image based on the distance from the camera section to a ; selecting, by the server, one of a plurality of compression factors for each of the one or more portions of the image based on the average depth determined for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to a compression factor for the each of the image regions as the one or more portions of the image, which is selected from a plurality of compression factors based on the distance of the target object from the camera as average depth determined for the portion); compressing, by the server, the image of the scene, wherein the one or more portions of the image are each compressed based on the compression factor selected for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression). Because Harviainen discloses the AR content server compresses the AR content, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR scene comprising the AR objects based on the depth of the image regions.

 
Regarding claim 18, Harviainen in view of Yokomitsu discloses the method of claim 17, wherein the relative depth information comprises an average depth for each of the one or more portions of the image of the AR scene, and a compression factor for a portion of the image of the AR scene is based on the average depth for the portion (Harviainen, para. [0012], disclosing the type of AR content requested is immersive video, Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the distance of the target object in each of the image regions as the one or more portions of the image of the AR scene from the camera as average depth determined for the portion, and the compression rate for that portion is based on the distance of the object image from the camera as the average depth for the portion). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen with Yokomitsu to compress the AR content based on distance of AR objects. The suggestion/motivation would .

Claim(s) 3, 4, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harviainen in view of Yokomitsu as applied to claim(s) 1, 9, and 17 above, and further in view of US Patent Publication No. 2015/0016734 A1 to Igarashi.
Regarding claim 3, Harviainen in view of Yokomitsu discloses the method of claim 1. However, Harviainen or Yokomitsu does not expressly disclose wherein the first compression factor is selected based on a type of visual information associated with at least a portion of the first AR object.
On the other hand, Igarashi discloses the first compression factor is selected based on a type of visual information associated with at least a portion of the first AR object (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression 

Regarding claim 4, the combination of Harviainen, Yokomitsu, and Igarashi discloses the method of claim 3, wherein the type of visual information comprises at least one of text or alphanumeric characters (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression unit in accordance with a processing capacity of the image processing unit, as suggested by Igarashi (see Igarashi, para. [0006]).

Regarding claim 11, it recites similar limitations of claim 3 but in a system form. The rationale of claim 3 rejection is applied to reject claim 11. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

 claim 12, it recites similar limitations of claim 4 but in a system form. The rationale of claim 4 rejection is applied to reject claim 12. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 19, Harviainen in view of Yokomitsu discloses the method of claim 17. However, Harviainen or Yokomitsu does not expressly disclose wherein at least one compression factor is determined based on a type of visual information associated with at least a portion of the one or more AR objects.
On the other hand, Igarashi discloses at least one compression factor is determined based on a type of visual information associated with at least a portion of the one or more AR objects (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression unit in accordance with a processing capacity of the image processing unit, as suggested by Igarashi (see Igarashi, para. [0006]).

 claim 20, the combination of Harviainen, Yokomitsu, and Igarashi discloses the method of claim 19, wherein the type of visual information comprises at least one of text or alphanumeric characters (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression unit in accordance with a processing capacity of the image processing unit, as suggested by Igarashi (see Igarashi, para. [0006]).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harviainen in view of Yokomitsu as applied to claim(s) 1 and 9 above, and further in view of US Patent Publication No. 2017/0123750 A1 to Todasco.
Regarding claim 5, Harviainen in view of Yokomitsu discloses the method of claim 1. However, Harviainen or Yokomitsu does not expressly disclose wherein selecting the first compression factor comprises: determining whether the real world distance exceeds at least one threshold distance.
 Todasco discloses determining whether the real world distance exceeds at least one threshold distance (Todasco, para. [0056], disclosing determining whether a virtual object associated with the user device is within a threshold distance of the user device). Because Yokomitsu discloses selecting compression rate based on distance of the object with the user device, combining Todasco into the combination of Harviainen and Yokomitsu will determine whether the real world distance corresponding to the virtual object exceeds a threshold distance of the user device when determining the compression rate. 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Todasco to compare the distance of the virtual object with a threshold distance. The suggestion/motivation would have been to remove the virtual object once the user device is beyond a threshold distance from the virtual object, as suggested by Todasco (see Todasco, para. [0058]).

Regarding claim 13, it recites similar limitations of claim 5 but in a system form. The rationale of claim 5 rejection is applied to reject claim 13. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Allowable Subject Matter
Claim(s) 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 claim 7, Harviainen in view of Yokomitsu discloses the method of claim 6, wherein the AR content comprises the first AR object and a second AR object (Harviainen, para. [0072], disclosing the AR content that depicts nine stars). However, none of the prior art references on the record disclosed wherein determining the relative depth for at least one of the one or more portions of the image corresponding to the first AR object is based on at least one real world distance between the first AR object and the second AR object.

Claim 8 depends from claim 7 with additional limitations. 
Claim 15 recites similar limitations discussed above with respect to claim 7.
Claim 16 depends from claim 15 with additional limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANNA WU/Primary Examiner, Art Unit 2611